Opinion by
Mr. Justice Potter,
In this action, the plaintiff, a coal miner formerly in the employ of the defendant company, sought to recover damages for injuries suffered by him, resulting, as he alleged, from the failure of the defendant to give him proper instructions as to the danger to which he might be subjected from unexploded charges having been left in the coal where he was directed to work, or as to the proper method for avoiding injury from such unexploded shots. It was contended upon behalf of defendant, that, under the facts of the case, it was under no duty to give him such instructions. It appears from the record that, prior to the accident, the plaintiff had been employed in various coal mines for some fourteen months, but, with a limited experience in the use of explosives. He testified that he had as a rule worked with experienced miners, but on the morning of the accident, *450he was working- alone digging coal, when he saw a hole in the face of the coal, about three feet above the ground. He stuck his pick into the coal at a point some five or six inches from the hole, and an explosion immediately followed, inflicting upon him severe injury. Plaintiff testified that he was ignorant of the danger of injury from unexploded shots in the coal, and had never been warned to look out for them, or instructed as to the proper method of guarding against injury from them. Other witnesses, experienced in coal mining, testified on his behalf that an unexploded shot or charge might have been left in the hole by a miner who had previously been working in the same room and that this charge might have been exploded by the blow from plaintiff’s pick. The sufficiency of this explanation, as to the cause of the accident, was not seriously questioned by defendant, nor did it offer testimony which threw any further light upon the subject. In the course of his cross-examination of J. D. Humphries, a witness for plaintiff, counsel for defendant brought out, by a leading question, the fact that it is the universal custom with all mining companies to instruct miners, when they charge a hole that fails to go off, (which rarely happens), to put up a danger board, and leave that working place at once, and report the condition to the mine foreman, the assistant mine foreman, or the first boss. Admittedly no such instruction was given to plaintiff by the defendant in this case. It is true that the failure to report the existence of the unexploded charge was due to the negligence of another miner, a fellow workman of the plaintiff, and ordinarily an employer is not called upon to instruct an employee with respect to dangers which may result from the negligence of fellow servants. But in this instance the employer was carrying on a business involving some danger to its employees, and it appeared that defendant knew of the possibility of special danger from unexploded shots, and that it had adopted a special rule for the conduct of the miners to guard them against injury *451from that source. The defendant company was, therefore, bound to instruct its employees clearly and unequivocally with respect to that danger and as to the means of avoiding it. The stringency of the rule adopted for the guidance of the miners, in dealing with unexploded charges when they were discovered, shows that the mining companies fully appreciated the fact of possible danger from that cause. It appears from the testimony that a charge of dynamite or other explosive placed in the coal and fired by the use of an electric battery seldom failed to explode, but when one did miss fire, the miner was not expected or permitted to deal with the situation, but was required to report the circumstances, and the matter was turned over to one more skilled in the use of explosives. Unless the plaintiff knew of the danger to be apprehended from unexploded shots, he could not protect himself therefrom, and unless he knew of the rule of the company, made for his protection, he could not be expected to comply with what the company regarded as an important regulation. Plaintiff testified that he was not made acquainted with ,the danger to be incurred from an unexploded shot, and had no knowledge concerning it, and the court below could not have said, as a matter of law, that the danger was obvious to ordinary inspection. The testimony tends to show that it was the custom of older and experienced miners to instruct the inexperienced men associated with them partly for that purpose, with respect to the dangers of the business, and that this instruction should include directions for dealing with holes in the coal which, to the eye of an experienced miner, indicated that they might contain unexploded shots. Whether or not the defendant in this case depended entirely upon this method of instruction does not clearly appear from the testimony, but, if the employer delegated older and experienced fellow servants of the inexperienced men, to instruct and qualify them for service, it was liable for the negligence or owissiop of the instructor, if, by reason of it, the em*452•ployee suffered injury. A servant delegated to instruct the employee stands for this purpose in the place of the employer, and the latter is liable for his default. In any event, it is clear from the evidence that it was the duty of the defendant to see that the plaintiff was duly warned of the danger of injury from unexploded shots remaining in the coal Avhich he was directed to take out, a danger fully recognized by the defendant, but, according- to his testimony, unknoAvn to the plaintiff. Whether or not the defendant discharged its duty in this respect Avas a question of fact for the jury, and, under the evidence, the trial court would not have been justified in determining .it as matter of laAV.
The assignments of error are overruled, and the judgment is .affirmed.